Citation Nr: 1035518	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a hemorrhoid disorder, 
to include chronic constipation.

3.  Entitlement to service connection for an eye disorder, to 
include presbyopia, diabetic retinopathy and cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1962.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2005 by the Department of 
Veteran Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Board previously remanded the present claims for further 
development in May 2009.

The issue of entitlement to service connection for a foot 
disorder has been raised by a September 2006 statement 
from the Veteran (based on VA's obligation to consider the 
Veteran's statements liberally), but this claim has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this claim, and it is referred to the AOJ for 
appropriate action. 

The issue of entitlement to service connection for an eye 
disorder, to include presbyopia, diabetic retinopathy and 
cataracts, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical competent evidence of record linking any 
currently diagnosed lower back disorder to military service, or 
any incident therein and there is no evidence of any complaints 
or diagnosis of any such disorder for many years after 
separation.  

2.  The Veteran has a currently diagnosed hemorrhoid disorder.
3.  The Veteran has provided a competent and credible account of 
continually experiencing hemorrhoids and hemorrhoid related 
symptoms since the confirmed in-service onset of the disorder.  


CONCLUSIONS OF LAW

1.  A lower back disorder was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for a hemorrhoid disorder 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining evidence 
and assistance in developing evidence.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  The 
notice requirements were accomplished in August 2005 and 
September 2005 letters, which were provided before the 
adjudication and subsequent reajudication of the Veteran's claim.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's (i) 
Social Security Administration (SSA), (ii) service treatment, 
(iii) VA treatment and (iv) private treatment records have been 
obtained, and the Veteran has not indicated there are any 
additional records that VA should seek to obtain on his behalf.  
Additionally, the Veteran has been provided appropriate VA 
examinations related to his present claims and has declined a 
Board hearing.  The AMC/RO has also fully complied with the 
Board's May 2009 remand instructions.  Therefore, the Board 
concludes that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the Veteran's claims, and no 
further assistance to develop evidence is required.

The Veteran presently seeks to establish service connection for 
lower back and hemorrhoid disorders.  The Veteran specifically 
contends that these disorders had their onset in-service and have 
persisted since that time.  

Service Connection Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3), generally, medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lower Back Disorder

As an initial matter, the evidence of record sufficiently 
confirms the Veteran's diagnosis with (i) moderate lumbar 
spondylosis, (ii) lumbar strain and (iii) degenerative lumbar 
spine change.  See "Diagnosis," VA Examination Report, April 
18, 2009; see also "Impression," VA Radiologic Consultation, 
April 2, 1999.  The Board finds this sufficiently establishes the 
presence of a currently diagnosed lower back disorder, limiting 
the necessary analysis to whether there is sufficient evidence to 
relate this currently diagnosed back disorder to the Veteran's 
military service.  This being the case, the analysis to follow 
will be limited to this determinative issue.  

	Background

The Veteran's October 1960 enlistment examination noted no 
abnormalities associated with his spine or musculoskeletal 
system, and he denied any (i) arthritis or rheumatism, (ii) bone, 
joint, or other deformity or (iii) having worn a back brace, on 
his October 1960 enlistment Report of Medical History.  While in 
service, the Veteran was treated for lower back symptoms and 
diagnosed with acute lumbosacral myositis, of an unknown cause; 
however, this is the only in-service record documenting any lower 
back treatment and or complaints.  See "Diagnosis," Clinical 
Record Cover Sheet, May 15, 1962.  In September 1962, no 
abnormalities of the spine or musculoskeletal system were noted 
on the Veteran's separation examination and he denied any history 
of (i) arthritis or rheumatism, (ii) bone, joint or other 
deformity or (iii) having worn a back brace.  

A November 1997 VA radiological report documented the Veteran's 
first post-service treatment and/or diagnosis with a back 
disorder.  This record documented the Veteran's complaint of 
lower back pain and after appropriate testing degenerative lumbar 
spine changes was diagnosed.  In November 1999, the Veteran 
sought back related treatment for lower back pain, which he 
reported had its onset several weeks prior.  See VA Nursing 
Admission, November 2, 2002.  Ultimately, these treatment records 
contain no suggestion, or opinion, relating any currently 
diagnosed disorder to the Veteran's military service, or any 
incident therein, as is the case the other relevant post-service 
treatment records associated with the claims folder.

VA provided the Veteran a VA examination, in August 2009, in an 
effort to assist him substantiate his service connection claim.  
During the examination interview, the Veteran and his sister 
provided an account of the symptomatology of his lower back 
disorder.  The examiner also performed appropriate physical and 
radiological tests, on the Veteran's back, diagnosing moderate 
lumbar spondylosis and lumbar strain.  Upon reviewing the claims 
folder, considering the Veteran's account of his disorder and the 
in-service diagnosis with a back disorder, the VA examiner opined 
that the Veteran's current lower back disorder was likely related 
to the aging process and not military service or any incident 
therein.  To support the provided opinion, the examiner cited the 
Veteran's age (i.e., 71 years-of-age) and current examination 
findings, while indicating the relevant medical evidence of 
record was most consistent with a back disorder associated with 
aging. 

	Analysis

In any service connection claim, medical evidence and opinions 
are highly probative in establishing the claim.  In the present 
matter, the only medical opinion squarely addressing the 
determinative issue is the August 2009 VA examiner's opinion, 
which weighs against the Veteran's claim.  The examiner 
specifically considered the Veteran's account of his disorder, 
his treatment for a similar disorder in-service and other 
relevant evidence of record, prior to providing an opinion that 
the Veteran's current lower back disorder was not related to his 
military service, or any event therein.  In fact, the examiner 
specifically indicated the Veteran's current back disorder was 
likely related to the aging process and provided clear medical 
reasoning and logic to support the provided opinion.  What is 
more, VA obtained the Veteran's post-service treatment records 
and none of these records provide any suggestion, much less an 
opinion, relating any currently diagnosed back disorder to 
military service or any incident therein.  In fact, these records 
show that the Veteran's back complaints were first manifested 
many years after service.  Additionally, there is no evidence 
showing a connection between Veteran's service and his current 
disability.

Without question, the Board has considered the Veteran's 
assertions that his current lower back disorder was caused and/or 
aggravated by his military service.  However, in the present 
circumstance, the Veteran does not have the medical training or 
expertise necessary to provide a competent opinion to this 
effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Indeed, to provide a competent opinion to this 
effect appropriate medical training and expertise is necessary as 
to provide clear reasoning and logic to support the provided 
opinion, of which the Veteran does posses as a layman.  

All the same, the Board has considered the Veteran's account of 
experiencing continuous lower back symptoms since his separation, 
but finds these statements of diminished probative value, as 
compared to statements made solely for the purpose of seeking 
medical treatment-not VA compensation.  See Appeal to the Board 
of Veterans' Appeals (VA Form 9), September 25, 2006.  As is 
clear at the time of separation the Veteran denied any history of 
(i) arthritis or rheumatism, (ii) bone, joint or other deformity 
or (iii) having worn a back brace.  See Separation Report of 
Medical History, September 18, 1962.  What is more, at a November 
2002 VA treatment, the Veteran reported experiencing back pain 
only "for several weeks."  See VA Nursing Admission, November 
2, 2002.  As such, the Board finds that the credible evidence of 
record fails to show postservice continuity of back symptoms 
following the treatment he had in service.

Further, the first medical evidence of any post-service 
complaints or treatment for a lower back disorder was some 
thirty-five years (1962-1997) after separation.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in deciding a service connection claim).  
For the aforementioned reasons, the Board finds the Veteran's 
statements, suggesting lower back pain/symptoms have been 
continually present, are not credible and of little, to no, 
probative value.  

In sum, (i) the absence of any competent evidence linking the 
Veteran's lower back disorder to his military service or any 
incident therein and (ii) the many years between separation and 
any diagnosis or treatment of any such, tend to weigh against the 
Veteran's claim.  Therefore, a lower back disorder was not 
incurred in or aggravated by military service, nor may it be so 
presumed.  Accordingly, as the preponderance of the evidence is 
against the Veteran's claim, the reasonable doubt doctrine is not 
for application, and his service connection claim for a lower 
back disorder is denied.  

Hemorrhoid Disorder

As an initial matter, the Board notes that the evidence of record 
reflects the Veteran's current diagnosis of hemorrhoids.  See 
"Diagnosis," VA Examination Report, August 18, 2009.  
Therefore, the determinative issue is whether the Veteran's 
current hemorrhoid disorder is related to his military service, 
and the Board will center the analysis to follow on this issue.  

	Background and Analysis

At the outset, the Board deems it necessary to address the August 
2009 VA examiner's opinion that the Veteran's hemorrhoid disorder 
existed prior to service.  The Board as fact finder finds 
insufficient evidence (i.e., clear and convincing evidence) to 
overcome the presumption of soundness.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089, 1069 (Fed. Cir. 2004).  
Initially, the Veteran's October 1960 enlistment examination 
noted no abnormalities of the anus or rectum, to include 
hemorrhoids, or any similar condition.  Even though the Veteran 
reported having a history of a similar nature, the military 
medical professional did not confirm this account, at the time of 
enlistment; therefore, the Veteran's statements do not constitute 
notation of the disorder at the time of entry.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 
406 (1995).  What is more, the August 2009 VA examiner based the 
provided opinion on (i) a selective reading of a May 1961 service 
hospitalization record, and (ii) the Veteran's account of pre-
service symptoms at his VA examination, which lessens, if not 
nullifies, the value of this opinion.  See "Comments," VA 
Examination Report, August 18, 2009.  The Board makes this 
determination because the Court has made plain that a Veteran's 
statements do not provide a sufficient basis to establish a 
condition preexisted service, as well as the fact that in May 
1961 a military medical professional specifically opined that the 
diagnosed hemorrhoid disorder was incurred in the line-of-duty.  
See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding, a 
Veteran's account that a disorder was present prior to enlistment 
is an inadequate basis upon which to conclude the condition 
preexisted service).  In sum, the evidence of record fails to 
rebut the presumption of soundness and the Board will conduct 
appellate review of the Veteran's hemorrhoid disorder 
accordingly.

As noted previously, the Veteran's October 1960 enlistment 
examination noted no abnormalities associated his anus and 
rectum, to include hemorrhoids, fistula and prostate; however, an 
April 1961 service treatment record reflects the first diagnosis 
of hemorrhoids.  Service treatment records also reflect the 
Veteran's continued complaints of constipation and diarrhea.  See 
Dispensary Record, June 12, 1961; Dispensary Record, November 2, 
1961; Treatment Record, April 28, 1962; Treatment Record, 
February 11, 1962.  What is more, in May 1961, the Veteran 
underwent a surgical procedure to treat his hemorrhoid disorder, 
which the military medical professional indicated was incurred in 
the line-of-duty.  See Service Hospital Discharge Summary, May 
23, 1961.  The aforementioned evidence sufficiently places the 
onset of a hemorrhoid disorder during the Veteran's period of 
military service, and sufficiently indicates related symptoms 
likely persisted in-service.  

As has been previously discussed, the Board has considered the 
August 2009 VA examination provided to the Veteran with respect 
to his present claim; however, for the reasons outlined herein, 
the Board finds examiner's opinion of significantly limited 
probative value.  Nonetheless, the Court has stated that lay 
evidence may establish the presence of a condition during 
service, post-service continuity of symptomatology, and evidence 
of a nexus between the present disability and the post-service 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (lay testimony could, in certain circumstances, constitute 
competent nexus evidence).

The Board finds that the Veteran is competent to provide his 
account of factual matters of which he has first-hand knowledge.  
Specifically, the Veteran is competent to report that he has 
continually experienced hemorrhoids since his separation from 
service.  See Appeal to the Board of Veteran's Appeals (VA Form 
9), September 25, 2006; see also VA Primary Care Record, 
September 26, 2002 (noting, the Veteran's history of treatment 
for constipation symptoms); see also 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  What is more, competent 
medical evidence of record supports the Veteran's account of 
continued symptoms, which further bolsters the credibility and 
probative value of his statements.  See e.g., "Medical 
History," VA Examination Report, August 18, 2009; VA Nursing 
Admission, November 2, 2002.  Taking these factors together, the 
Board finds that the Veteran's account of experiencing continuous 
hemorrhoids since separation is competent, credible and highly 
probative.  

Based on competent and credible evidence, documenting (i) a 
presently diagnosed hemorrhoid disorder, (ii) in-service 
complaints and treatment for hemorrhoids and (iii) his report of 
continuity of symptomatology since military service, the Board 
resolves all reasonable doubt in the Veteran's favor, concluding 
that a current hemorrhoid disorder had its onset in-service and 
has persisted since separation.  Therefore, service connection 
for such disability is warranted. 


ORDER

Service connection for a lower back disorder is denied.

Service connection for a hemorrhoid disorder, to include chronic 
constipation, is granted.  


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
Veteran or his or her representative must file a timely notice of 
disagreement; so long as the issues being appealed are clear, the 
AOJ by law must then issue a SOC; finally, to convey jurisdiction 
to hear the case on the Board, the Veteran must file a timely, 
substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 
20.302(a).  

The Veteran's service connection claim for an eye disorder, to 
include presbyopia, diabetic retinopathy and cataracts, was 
denied in an October 2005 rating action.  In a September 2006 
statement, the Veteran conveyed his belief that this disorder was 
caused and/or aggravated by his military service.  

The Veteran's statement voiced clear disagreement with the 
conclusion of the October 2005 rating decision; and, because no 
special wording is required for a NOD, this statement is 
considered to be a NOD with regard to the issue of entitlement to 
service connection for an eye disorder, to include presbyopia, 
diabetic retinopathy and cataracts.  See 38 C.F.R. §§ 20.201, 
20.302(a).  The NOD is still pending; and it is therefore proper 
to remand this claim because the Veteran has not been provided a 
statement of the case (SOC) on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
Veteran addressing the claim of 
entitlement to service connection claim 
for an eye disorder, to include 
presbyopia, diabetic retinopathy and 
cataracts.  The Veteran and his 
representative should be informed of the 
period of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning these respective 
issues.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If, and only 
if, a timely substantive appeal is 
filed, the case should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


